— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered June 2, 2003, convicting him of attempted reckless endangerment in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to appeal encompassed his right to challenge his sentence as excessive (see People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Iorio, 276 AD2d 564 [2000]). Moreover, since the defendant was a second felony offender, the sentence imposed was required to run consecutively to the undischarged sentence on the defendant’s prior conviction (see Penal Law § 70.25 [2-a]; Matter of Madison v Goord, 274 AD2d 483, 484 [2000]; People v Hansen, 267 AD2d 474 [1999]). Florio, J.P., Krausman, Crane, Rivera and Fisher, JJ., concur.